DETAILED ACTION
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Amendment
2.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Yuichi Watanabe (Reg. #: 64,326) on February 15, 2022.
The application has been amended as follows:
	1. (Currently Amended) A semiconductor optical element, comprising:
a first conductivity type semiconductor substrate; and
a laminated body disposed on the first conductivity type semiconductor substrate, wherein the laminated body comprises, in the following order from a side of the first conductivity type semiconductor substrate: 
a first conductivity type semiconductor layer; 
an active layer; 
a second conductivity type semiconductor layer; and 
a second conductivity type contact layer, wherein 
the second conductivity type semiconductor layer comprises: 
a carbon-doped semiconductor layer in which carbon is doped as a dopant in a compound semiconductor; [[and]]
a first group 2 element-doped semiconductor layer in which a group 2 element is doped as a dopant in a compound semiconductor; 
a current blocking layer; and
a second group 2 element-doped semiconductor layer, wherein
the current blocking layer is disposed between the first group 2 element-doped semiconductor layer and the second group 2 element-doped semiconductor layer, and 
the carbon-doped semiconductor layer is disposed at a position closer to the active layer than the first group 2 element-doped semiconductor layer.

2. (Previously Presented) The semiconductor optical element according to claim 1, wherein the second conductivity type contact layer comprises a carbon-doped contact layer in which carbon is doped as a dopant in a compound semiconductor.

3. (Previously Presented) The semiconductor optical element according to claim 2, a concentration of the dopant in the second conductivity type contact layer is higher than a concentration of the dopant in the carbon-doped semiconductor layer.

4. (Currently Amended) The semiconductor optical element according to claim 1, wherein a ratio of a thickness of the first group 2 element-doped semiconductor layer to a thickness of the second conductivity type semiconductor layer is greater than 50% and less than 100%.

5. (Currently Amended) The semiconductor optical element according to claim 1, wherein a maximum concentration of the dopant in the first group 2 element-doped semiconductor layer is larger than a maximum concentration of the dopant in the carbon-doped semiconductor layer.

6. (Currently Amended) The semiconductor optical element according to claim 1, wherein the first group 2 element-doped semiconductor layer comprises a graded layer where a concentration of the dopant increases as a distance from the active layer increases.


a first conductivity type semiconductor wafer; and
a laminated body on the first conductivity type semiconductor wafer, wherein the laminated body comprises, in the following order from a side of the first conductivity type semiconductor wafer: 
a first conductivity type semiconductor layer; 
an active layer; 
a second conductivity type semiconductor layer; and 
a second conductivity type contact layer, wherein 
the second conductivity type semiconductor layer comprises: 
a carbon-doped semiconductor layer in which carbon is doped as a dopant in a compound semiconductor; [[and]]
a first group 2 element-doped semiconductor layer in which a group 2 element is doped as a dopant in a compound semiconductor; 
a current blocking layer; and
a second group 2 element-doped semiconductor layer, wherein 
the current blocking layer is disposed between the first group 2 element-doped semiconductor layer and the second group 2 element-doped semiconductor layer, and
the carbon-doped semiconductor layer is disposed at a position closer to the active layer than the first group 2 element-doped semiconductor layer.

8. (Previously Presented) The semiconductor optical element forming structure according to claim 7, wherein the second conductivity type contact layer comprises a carbon-doped contact layer in which carbon is doped as a dopant in a compound semiconductor.

9. (Previously Presented) The semiconductor optical element forming structure according to claim 8, wherein a concentration of the dopant in the second conductivity type contact 

10. (Currently Amended) The semiconductor optical element forming structure according to claim 7, wherein a ratio of a thickness of the first group 2 element-doped semiconductor layer to a thickness of the second conductivity type semiconductor layer is greater than 50% and less than 100%.

11. (Currently Amended) The semiconductor optical element forming structure according to claim 7, wherein a maximum concentration of the dopant in the first group 2 element-doped semiconductor layer is larger than a maximum concentration of the dopant in the carbon-doped semiconductor layer.

12. (Currently Amended) The semiconductor optical element forming structure according to claim 7, wherein the first group 2 element-doped semiconductor layer comprises a graded layer where a concentration of the dopant increases as a distance from the active layer increases.

13. (Currently Amended) A method of manufacturing a semiconductor optical element, the method comprising:
preparing a semiconductor optical element forming structure according to claim 7; and
forming the semiconductor optical element from the semiconductor optical element forming structure, wherein 
the preparing of the semiconductor optical element forming structure comprises: 
forming the second conductivity type semiconductor layer on the active layer; and
forming the second conductivity type contact layer on the second conductivity type semiconductor layer, and
the forming of the second conductivity type semiconductor layer on the active layer comprises:

forming the second conductivity type semiconductor layer by forming the first group 2 element-doped semiconductor layer on the carbon-doped semiconductor layer.

14. (Previously Presented) The method according to claim 13, wherein the forming of the second conductivity type contact layer comprises forming a carbon-doped contact layer in which carbon is doped as a dopant in a compound semiconductor as the second conductivity type contact layer on the second conductivity type semiconductor layer.

15. (Previously Presented) The method according to claim 14, wherein, in the forming of the second conductivity type contact layer, the second conductivity type contact layer is formed such that a concentration of the dopant in the second conductivity type contact layer is higher than a concentration of the dopant in the carbon-doped semiconductor layer.

16. (Currently Amended) The method claim 13, wherein, in the forming of the first group 2 element-doped semiconductor layer, the first group 2 element-doped semiconductor layer is formed such that the first group 2 element-doped semiconductor layer comprises a graded layer in which a concentration of the dopant increases as a distance from the active layer increases.

Continued Examination Under 37 CFR 1.114
3.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on January 7, 2022 has been entered.

Reasons for Allowance
4.	Claims 1-16 are allowed.
5.	The following is an examiner's statement of reasons for allowance: 
 After completing a thorough search of independent claims 1 and 7, the closest reference to Schneider et al. (US 5557627) disclose the visible-wavelength semiconductor lasers and arrays. But none of the searched prior arts alone or in combination discloses the claimed invention having the recited limitations of independent claims 1 and 7.
Regarding claims 1 and 7,
None of the cited prior arts discloses the claimed structural combination of the second conductivity type semiconductor layer comprises: a carbon-doped semiconductor layer in which carbon is doped as a dopant in a compound semiconductor;  a first group 2 element-doped semiconductor layer in which a group 2 element is doped as a dopant in a compound semiconductor; a current blocking layer; and a second group 2 element-doped semiconductor layer, wherein the current blocking layer is disposed between the first 2 group element-doped semiconductor layer and the second group 2 element-doped semiconductor layer, and the carbon-doped semiconductor layer is disposed at a position closer to the active layer than the first group 2 element-doped semiconductor layer.

6.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 

Conclusion
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kinam Park whose telephone number is (571) 270-1738.  The examiner can normally be reached on from 9:00 AM-5:00 PM.  If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, MINSUN HARVEY, can be reached on (571) 272-1835.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/KINAM PARK/Primary Examiner, Art Unit 2828